MEMORANDUM **
Elena Kudinova, a native and citizen of Georgia, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying her application for adjustment of status and ordering her removed. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing de novo, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir. 2005), we deny in part and dismiss in part the petition for review.
Contrary to Kudinova’s contention, the government met its burden of establishing Kudinova’s removability by clear and convincing evidence. Kudinova provided evidence that she entered the United States on December 4, 1998 with authorization to stay for six months, and the record shows that she received an extension to remain until December 3, 1999, but she did not depart or gain lawful status by that date. See 8 U.S.C. § 1229a(c)(3)(A); Altamirano, 427 F.3d at 590. The IJ therefore properly found Kudinova removable under 8 U.S.C. § 1227(a)(1)(B).
We lack jurisdiction to review Kudinova’s challenge to the agency’s July 26, 2001 *834decision denying the 1-130 immediate relative visa petition filed by her husband. See 8 U.S.C. § 1252.
Kudinova’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.